PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/135,772
Filing Date: 22 Apr 2016
Appellant(s): DIDOMENICO, Mauro



__________________
Christopher W. Brody
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.

5/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal

The following ground(s) of rejection are applicable to the appealed claims.
Claims 19 and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slezak in view of Wong and in further view of France and Boucher.
Claims 20 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slezak in view of Wong and in further view of France and Boucher and Garfinkle.








(2) Response to Argument

(a)	Examiner’s response to section V (Summary of the Claimed Subject Matter

	Applicant states:
		“A key feature of the invention is the business model disclosed in paragraphs [20, 21, 28 and 29] of the specification. Here, the business model is based on the user being in complete control of the video ordering process and being able to just pay for what the user wants to see. Put another way, the method and system is essentially an “on-the-fly” approach (hereinafter OTF) that allows a user to order and pay for a video at the user’s whim and choice for viewing. The user is in total control of the choice of video and merely accesses the web portal, pays for the video for viewing, and watches the video. This is found in the above noted paragraphs as well as paragraphs [0014-0018] of the specification, i.e., the limitation that the user having no initial relationship to the portal or absence of a relationship with the portal. In other words, the user, having no previous relationship with the portal, merely accesses the portal, selects and pays for the video, and receives it.”
		
	The Examiner notes that while Applicant characterizes an OTF approach where a user can order and pay for a video at the user’s whim and choice for viewing and that there is no initial relationship or absence of a relationship with the portal, Paragraph 0018 of Applicant’s own specification defines that a user having no initial relationship or absence of a relationship with a portal entails allowing a user to register with the portal.  Prior to registration, a user has no initial relationship with the portal and therefore a registration process (as taught by Franco) reads on the claim limitations.  Applicant’ 


(b)	Arguments in Section VII F

	Applicant argues that the Examiner has ignored the “consisting of” language currently written in the claim.  The Examiner disagrees and notes that in the Final Rejection the Examiner clearly has indicated that the combination of the features taught by Slezak, Wong and France teach each and every step of the claim.  Applicant provides no specific arguments as to why the consisting of language is not met by the limitations taught by these references and only that the board stated that the consisting of language has not been address.  As noted in the Final Rejection, the board stated that the record of the previous art rejection was not fully developed based on limitations “L1” and “L2”.  The Board considered not only the “consisting of” language in “L1”, but also the repeating limitations found in “L2”.  Applicant only focuses on half of the analysis provided by the Board.  The claims presented to the board were affirmed under 112(a) because Applicant’s specification only taught a single registration of the user, not a repetitive registration by the same user.  Applicant then amended the claims after the affirmance and has now presented a claim set that differs in scope from the claims considered by the Board.  The Examiner notes that the current claim set represents a completely different scope that has not been adjudicated by the PTAB as opposed to the claims previously presented to the Board (which included the repeating step).  Therefore, the Examiner deemed Applicant’s arguments as moot because they do not address the current claims as written.  The Examiner suggested addressing the current claim set of record in regards to the “consisting of” language and how this specific limitation overcomes the new grounds of rejection.  Applicant has opted to not provide such an analysis.  The current rejection addresses all limitations in all of the claims and Applicant presents no specific arguments regarding the new grounds of rejection.  The Examiner again notes that the “consisting of” language is met by the combination of Slezak, Wong and Franco teaching each and every step of the claim.  
The Examiner’s has established the scope of the claims based on the teachings of Applicant’s specification and MPEP 2111.03.  While Applicant continues to state that the claims represent an OTF and closed concept, Applicant specifically fails to show where in Applicant’s specification these features are discussed and how using the “consisting of” language limits the claim in regards to these alleged concepts.  The Examiner notes that applicant’s arguments are not evidence and by describing an OTF or closed system, but then stating that the consisting of language limits the claims to these concepts presents two issues: 1) the specification makes no mention of an OTF or closed system (this was further established in the oral arguments in child application 13/333,840 on Pages 6-12) and 2) does the consisting of language (as claimed) truly limit the claim in the manner intended by Applicant.
	In regards to the first issue, in the Oral Hearing in Application 13/333,840 on Page 12, Applicant’s representative states that the broadest reasonable interpretation of cited by Applicant in this appeal brief) teaches that the IP address is initially received through a registration process, no other portion of the specification in the instant application teaches the alternative, where a user does not register and then continues to use the system.  While the Oral Hearing discussed the Examiner’s interpretation of registration being interpreted as having no initial relationship to the user (as a broadest reasonable interpretation), the Examiner notes that this can be the only logical interpretation because Applicant’s specification provides no alternative.  Therefore, the specification does not teach the OTF and closed system as characterized by Applicant. 
	In regards to the second issue, the question then remains of how limiting the “consisting of” language is, as written in the claims and in view of Applicant’s specification.  MPEP 2111.03 states that the transitional phrase “consisting of” excludes any element, step or ingredient not specified in the claim.  The Examiner notes that since only the elements recited in the claims are to be considered, the elements taught by the Slezak, Wong, Franco, Boucher and Garfinkle references under the requirements of 103(a) teach the elements recited in the claim, wherein the combination of references teach those elements and only those elements.  In regards to Applicant’s specification, the OTF and closed concepts characterized by Applicant are not supported, however, the claim as written appears to be supported by teachings of Applicant’s specification (which would include the registration process).  
exclusion of the registration process).  The Examiner notes that if the board does find the scope of “consisting of” to be more restrictive than the Examiner has applied, to consider if the specification of the instant application supports such a restrictive interpretation.
	Applicant provides no arguments regarding the Slezak, Wong, Franco, Boucher and Garfinkle references teaching the claim limitations, only that the “consisting of” language is not taught.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        

Conferees:

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.